TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 19, 2018



                                       NO. 03-18-00155-CV


                Backyard Partners, LLC and Christopher Milam, Appellants

                                                  v.

                                 Outlier Energy, LLC, Appellee




      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




Backyard Partners, LLC and Christopher Milam filed an unopposed motion to dismiss the

appeal, and having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion and dismisses the appeal. Each party shall bear their own

costs relating to this appeal, both in this Court and in the court below.